  
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3689 
 
AN ACT 
To provide for an extension of the legislative authority of the Vietnam Veterans Memorial Fund, Inc. to establish a Vietnam Veterans Memorial visitor center, and for other purposes. 
 
 
1.Extension of legislative authority for Vietnam Memorial Visitor CenterSection 6(b) of Public Law 96–297 (16 U.S.C. 431 note) is amended— 
(1)in paragraph (3), by striking and at the end;  
(2)in paragraph (4), by striking the period and inserting ; and; and  
(3)by inserting after paragraph (4) the following: 
 
(5)any reference in section 8903(e) of title 40, United States Code, to the expiration at the end of or extension beyond a seven-year period shall be considered to be a reference to an expiration on or extension beyond November 17, 2014. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
